EXHIBIT 99.1 NEW RELEASE CONTACT:Mark Collinson CCG Investor Relations 310-477-9800, ext. 117 10960 Wilshire Blvd., Suite 2050 Los Angeles, CA90024 UNICO AMERICAN CORPORATION REPORTS FOURTH QUARTER AND FULL YEAR 2 Woodland Hills, CA, March 29, 2010 – Unico American Corporation (NASDAQ – “UNAM”) (“Unico,” the “Company”), announced today its consolidated financial results for the three and twelve months ended December 31, 2009.For the three months ended December 31, 2009, revenues were $10.1 million and net income was $0.6 million ($0.11 diluted income per share) compared with revenues of $11.2 million and net income of $2.1 million ($0.37 diluted income per share) for the three months ended December 31, 2008.For the twelve months ended December 31, 2009, revenues were $41.6 million and net income was $2.9 million ($0.53 diluted income per share) compared with revenue of $46.8 million and net income of $5.3 million ($0.93 diluted income per share) for the twelve months ended December 31, 2008. As of December 31, 2009, the Company had cash and investments (at amortized cost) of $137.7 million.$128.4 million, or 93% of these investments were fixed maturity investments, and 81% of those fixed maturity investments were U.S. treasury securities. Stockholders’ equity was $73.3 million as of December 31, 2009, or $13.82 per common share including unrealized after-tax investment gains of $2.7 million, compared to Stockholders’ equity of $77.0 million as of December 31, 2008, or $13.81 per common share including unrealized after-tax investment gains of $4.9 million.The Company paid cash dividends to shareholders of $0.18 per share on May 1, 2009 and $0.18 per share on December 29, 2009. Cary Cheldin, Chairman of the Board of Directors and Chief Executive Officer of the Company stated, “The results of our fourth quarter reflect an extremely-soft marketplace and surprisingly- low interest rates.Nonetheless, we remain well capitalized and we are progressing in the development of new platforms to support our long-term success.” Crusader’s Fourth Quarter Operational Highlights · Product Development Activity: o The Artisan Contractor Program of Crusader Insurance Company, a wholly owned subsidiary of the Company through which the Company underwrites property and casualty insurance (Crusader), wasre-introduced with a broadening of eligibility to trades previously excluded and, with rule and form changes. o Crusader’s Convenience Stores Program expanded to an even wider segment of the grocery and retail business. o Crusader implemented a significant overhaul to its Self-Serve Coin Laundry Program.The overhaul included rate reductions and broadened coverage options. · Sales Force Activity: o Strategic selection and appointment of four new agents to Crusader during the quarter brought the agency force to a total of sixteen agents. o The Apartment Buildings program became the first to give agents efficient, 24/7 internet processing access. o Promotional activity with agents was stepped-up, including more program-specific mailings, trade-show appearances and magazine advertisements. o Through an alliance with an independent wholesaler, Crusader added 750 new brokers to its base of retail distributors. · Market Conditions and Outlook: o The insurance marketplace continues to be intensely competitive as more insurers are competing for the same customers.Many of Crusader’s competitors price their insurance at rates that the Company believes are inadequate to support an underwriting profit.The Company does not know how long the current market conditions will continue. Additional information on the Company's full year results will be available in the Company’s Financial Statements and Management's Discussion and Analysis contained in its Annual Report on Form 10-K, which will be filed with the Securities and Exchange Commission. Headquartered in Woodland Hills, California, Unico is an insurance holding company that underwrites property and casualty insurance through its insurance company subsidiary; provides property, casualty, and health insurance through its agency subsidiaries; and through its other subsidiaries provides insurance premium financing and membership association services. Unico has conducted the majority of its operations through its subsidiary Crusader Insurance Company since 1985. For more information concerning Crusader Insurance Company, please visit the Crusader’s Web site at www.crusaderinsurance.com. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Certain statements contained herein that are not historical facts are forward-looking. These statements, which may be identified by forward-looking words or phrases such as “anticipate,” “believe,” ”expect,” “intend,” “may,” “should,” and “would,” involve risks and uncertainties, many of which are beyond the control of the Company. Such risks and uncertainties could cause actual results to differ materially from these forward-looking statements. Factors which could cause actual results to differ materially include underwriting actions not being effective, rate increases for coverages not being sufficient, premium rate adequacy relating to competition or regulation, actual versus estimated claim experience, regulatory changes or developments, unforeseen calamities, general market conditions, and the Company’s ability to introduce new profitable products. Financial Tables Follow – UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS UNAUDITED ($ in thousands) December 31 December 31 ASSETS Investments Available for sale: Fixed maturities, at fair value (amortized cost:December 31, 2009 $128,441; December 31, 2008 $135,540) $ $ Short-term investments, at cost Total Investments Cash 28 Accrued investment income Premium and notes receivable, net Reinsurance recoverable: Paid losses and loss adjustment expenses Unpaid losses and loss adjustment expenses Deferred policy acquisition costs Property and equipment (net of accumulated depreciation) Deferred income taxes - Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Unpaid losses and loss adjustment expenses $ $ Unearned premium Advance premium and premium deposits Income taxes payable - Deferred income taxes - Accrued expenses and other liabilities 6,481 Total Liabilities $ $ STOCKHOLDERS'EQUITY Common stock, no par – authorized 10,000,000 shares; issued and outstanding shares 5,306,204 at December 31, 2009, and 5,574,315 at December 31, 2008 $ $ Accumulated other comprehensive income Retained earnings Total Stockholders’ Equity $ $ Total Liabilities and Stockholders' Equity $ $ UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) ($ in thousands, except per share) Three Months Ended Twelve Months Ended December 31 December 31 REVENUES Insurance Company Revenues Premium earned $ Premium ceded Net premium earned Net investment income Net realized investment gains - - - 6 Other income Total Insurance Company Revenues Other Revenues from Insurance Operations Gross commissions and fees Investment income - 10 1 61 Finance charges and fees 90 Other income 4 3 9 14 Total Revenues EXPENSES Losses and loss adjustment expenses 3,566 Policy acquisition costs Salaries and employee benefits Commissions to agents/brokers Other operating expenses Total Expenses Income Before Taxes Income tax provision Net Income $ PER SHARE DATA: Basic Earnings Per Share $ Weighted Average Shares Diluted Earnings Per Share $ Weighted Average Shares UNICO AMERICAN CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) ($ in thousands) For the Twelve Months Ended December 31 Cash Flows from Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash from operations Depreciation Bond amortization, net Net realized gain on sale of fixed maturities - (6
